Exhibit 10.3

VOTING AGREEMENT (Target)

VOTING AGREEMENT (this “Agreement”) dated as of April 23, 2006, by and among
Plains Exploration & Production Company, a Delaware corporation (“Parent”),
Stone Energy Corporation, a Delaware corporation (“Target”), James C. Flores,
Isaac Arnold, Jr., Alan R. Buckwalter, III, Jerry L. Dees, Tom H. Delimitros,
Robert L. Gerry, III and John H. Lollar, (each of Messrs. Flores, Arnold,
Buckwalter, Dees, Delimitros, Gerry and Lollar a “Stockholder” and collectively,
the “Stockholders”).

WHEREAS, each Stockholder desires that Target, Parent and Plains Acquisition
Corporation, a Delaware corporation and wholly-owned subsidiary of Parent
(“Merger Sub”), enter into an Agreement and Plan of Merger dated the date hereof
(the “Merger Agreement”; undefined capitalized terms herein are defined in the
Merger Agreement) providing for the merger of Merger Sub with and into Target
upon the terms and subject to the conditions set forth in the Merger Agreement
(the “Merger”);

WHEREAS, each Stockholder is executing this Agreement as an inducement to Target
to enter into and execute the Merger Agreement; and

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent
is entering into a voting agreement with certain Target stockholders under which
such parties have, among other things, agreed to support the Merger upon the
terms and conditions set forth therein.

NOW, THEREFORE, in consideration of the execution and delivery by Target of the
Merger Agreement and the mutual covenants, conditions and agreements contained
herein and therein, the parties agree as follows:

1. Representations and Warranties.

(a) Each Stockholder severally represents and warrants to Target as follows:

(i) Such Stockholder is the record and beneficial owner of that number of shares
of capital stock of Parent set forth opposite such Stockholder’s name on
Schedule A (together with any other shares of other capital stock of Parent
acquired after the date hereof, including through the exercise of any stock
options, warrants or similar instruments, being collectively referred to herein
as the “Subject Shares”) and the other securities exercisable or exchangeable
for such capital stock listed on Schedule A (the “Other Securities” and,
together with the Subject Shares, the “Covered Securities”). The Subject Shares
constitute the only shares, with respect to which such Stockholder is the record
or beneficial owner, of capital stock of Parent or options, warrants or other
rights (whether or not contingent) to acquire such shares of capital stock of
Parent that are or may be entitled to vote on the Merger or the Merger Agreement
at any meeting of Parent’s Stockholders called to vote upon the Merger or the
Merger Agreement. Such Stockholder has the sole right to vote and Transfer (as
defined herein) the Covered



--------------------------------------------------------------------------------

Securities set forth opposite its name on Schedule A, and none of such Covered
Securities is subject to any voting trust or other agreement, arrangement or
restriction with respect to the voting or the Transfer of the Subject Shares,
except (A) as provided by this Agreement (it being understood that any pledge of
the Pledged Shares (as defined below) shall not be a breach of this
representation) and (B) those arising under applicable securities laws. Such
Stockholder has all requisite power and authority, and, if such Stockholder is a
natural person, the legal capacity, to enter into this Agreement and to perform
its obligations hereunder. To the extent that such Stockholder is an entity and
not an individual, such Stockholder is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. The execution
and delivery of this Agreement by such Stockholder and the performance by such
Stockholder of its obligations hereunder have been duly authorized by all
necessary action on the part of such Stockholder. This Agreement has been duly
executed and delivered by, and constitutes a valid and binding agreement of,
such Stockholder, enforceable against such Stockholder in accordance with its
terms, except as enforcement may be limited by the Enforceability Exceptions.

(ii) Neither the execution and delivery of this Agreement nor the performance by
such Stockholder of its obligations hereunder will result in a violation of, or
a default under, or conflict with, (A) if such Stockholder is an entity, any
provision of its certificate of incorporation, bylaws, partnership agreement,
limited liability company agreement or similar organizational documents, (B) any
contract, trust, commitment, agreement, understanding, arrangement or
restriction of any kind (other than as may relate to the Pledged Shares but
subject to the proviso set forth in (iv) below) to which such Stockholder is a
party or bound or to which the Covered Securities are subject, except, in the
case of clause (B), as would not prevent, delay or otherwise materially impair
such Stockholder’s ability to perform its obligations hereunder. Execution,
delivery and performance of this Agreement by such Stockholder will not violate,
or require any consent, approval or notice under, any provision of any judgment,
order, decree, statute, law, rule or regulation applicable to such Stockholder
or the Covered Securities, except (x) for any reports under Sections 13(d) and
16 of the Exchange Act as may be required in connection with this Agreement and
the transactions contemplated hereby or (y) as would not reasonably be expected
to prevent, delay or otherwise materially impair such Stockholder’s ability to
perform its obligations hereunder.

(iii) If the Stockholder is married and the Covered Securities of the
Stockholder constitute community property or spousal approval is otherwise
required for this Agreement to be legal, valid and binding, then, to the extent
so required, this Agreement has been duly authorized, executed and delivered by,
and constitutes a valid and binding agreement of, the Stockholder’s spouse,
enforceable against such spouse in accordance with its terms, subject to the
Enforceability Exceptions.

(iv) The Covered Securities and the certificates representing such Covered
Securities are held by such Stockholder, or by a nominee or custodian for the
benefit of such Stockholder, free and clear of all liens, claims, security
interests, proxies, voting trusts or agreements, understandings or arrangements
or any other encumbrances whatsoever, except for (A) any such encumbrances
arising hereunder, or (B) any such

 

2



--------------------------------------------------------------------------------

encumbrances arising pursuant to the pledge of any Covered Securities by such
Stockholder to a financial institution or a brokerage firm (the “Pledged
Shares”); provided, however, that such Stockholder represents that any such
arrangement regarding such Pledged Shares shall not prevent, delay or otherwise
materially impair such Stockholder’s ability to execute and deliver this
Agreement or perform its obligations hereunder and such Stockholder shall use
his reasonable efforts to obtain an acknowledgment by the pledgee of the terms
of this Agreement and such pledgee’s agreement to vote the Pledged Shares (if
and to the extent the voting power of the Pledged Shares is being or to be
exercised by pledgee) in accordance with Section 2.

(v) No broker, investment banker, financial advisor or other person is entitled
to any broker’s, finder’s, financial advisor’s or other similar fee or
commission based upon arrangements made by or on behalf of such Stockholder in
connection with its entering into this Agreement.

(vi) Such Stockholder understands and acknowledges that Target is entering into
the Merger Agreement in reliance upon such Stockholder’s execution and delivery
of this Agreement.

(b) Target represents and warrants to each Stockholder and Parent that the
execution and delivery of this Agreement by Target and the consummation by
Target of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Target.

(c) Parent represents and warrants to each Stockholder and Target that the
execution and delivery of this Agreement by Parent and the consummation by
Parent of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Parent.

2. Voting Agreements. During the Term (as defined below) of this Agreement, at
any meeting of stockholders of Parent or at any adjournment thereof or in any
other circumstances upon which a vote, consent or other approval (including by
written consent) is sought, each Stockholder shall, including by executing a
written consent solicitation if requested by Target, vote (or cause to be voted)
the Subject Shares: (a) in favor of the issuance of Parent Common Shares in the
Merger and (b) against any transaction, agreement or matter that would impede,
interfere with, delay, postpone or attempt to discourage the Merger and the
Merger Agreement.

3. Irrevocable Proxy. Each Stockholder hereby appoints Target as its proxy to
vote all of such Stockholder’s Subject Shares at any meeting of stockholders of
Parent (including any adjournments and postponements thereof) on the matters
described in Section 2, and to execute and deliver any written consents to
fulfill such Stockholder’s obligations under this Agreement. This proxy is
coupled with an interest and is irrevocable until the end of the Term.

 

3



--------------------------------------------------------------------------------

4. Revocation of Other Proxies. To the extent inconsistent with the other
provisions of this Agreement or the Merger Agreement, each Stockholder hereby
revokes any and all previous proxies with respect to such Stockholder’s Subject
Shares.

5. Other Covenants. Each Stockholder severally agrees with, and covenants to,
Target during the Term of this Agreement that such Stockholder shall not after
the date hereof (i) sell, transfer, pledge, assign or otherwise dispose of
(including by gift) (collectively, “Transfer”), or consent to any Transfer of,
any Covered Securities or any interest therein, except pursuant to the Merger,
(ii) enter into any contract, option or other agreement with respect to any
Transfer of any or all of the Covered Securities or any interest therein,
(iii) grant any proxy, power-of-attorney or other authorization in or with
respect to the Subject Shares or (iv) deposit the Subject Shares into a voting
trust or enter into a voting agreement or voting arrangement with respect to the
Subject Shares; provided, that any such Stockholder may Transfer any of the
Covered Securities to an affiliate of such Stockholder (provided such affiliates
evidences in a writing reasonably satisfactory to the other parties hereto such
affiliate’s agreement to the terms hereof) or any other Stockholder who is on
the date hereof or hereafter becomes a party to this Agreement; provided,
further, that the restrictions in this Section 5 shall not be deemed violated by
any Transfer of Covered Securities pursuant to a cashless exercise of stock
options or warrants; and provided, further, that a pledge of Pledged Shares made
in accordance with Section 1(a)(iv) shall not be deemed to be a violation of the
restrictions in this Section 5.

6. Certain Events. This Agreement and the obligations hereunder shall attach to
each Stockholder’s Covered Securities and shall be binding upon any Person to
which legal or beneficial ownership of such Shares shall pass, whether by
operation of law or otherwise, including such Stockholder’s heirs, guardians,
administrators or successors. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of Parent affecting the Covered Securities or the acquisition of
additional shares of Covered Securities or other voting securities of Parent by
any Stockholder, the number of Covered Securities listed on Schedule A beside
the name of such Stockholder shall be adjusted appropriately and this Agreement
and the obligations hereunder shall attach to any additional Covered Securities
or other voting securities of Parent issued to or acquired by such Stockholder.

7. Stop Transfer. Parent shall not register the transfer of any certificate
representing any Covered Securities, unless such transfer is made to Target or
otherwise in compliance with this Agreement.

8. Stockholder Capacity. No person executing this Agreement (or an affiliate
thereof) who is or becomes during the Term a director of Parent makes any
agreement or understanding herein in his or her capacity as such director. Each
Stockholder signs solely in his or her capacity as the record and beneficial
owner of, or the trustee of a trust whose beneficiaries are the beneficial
owners of, such Stockholder’s Covered Securities.

9. Further Assurances. Each Stockholder shall, upon request of Target, execute
and deliver any additional documents and take such further actions as may
reasonably be deemed by Target to be necessary or desirable to carry out the
provisions hereof.

 

4



--------------------------------------------------------------------------------

10. Termination. This Agreement, and all rights and obligations of the parties
hereunder, shall terminate upon (and shall only be effective from the date
hereof until) the first to occur of (i) the Effective Time of the Merger, or
(ii) the date upon which the Merger Agreement is terminated in accordance with
its terms (such period from the date hereof until such termination is referred
to herein as the “Term”); provided, however, that (x) Section 11 shall survive
any termination of this Agreement and (y) termination of this Agreement pursuant
to clause (ii) above shall not relieve any party hereto from liability for any
willful and knowing breach hereof prior to such termination.

11. Miscellaneous. (a) All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice): (i) if to Target or Parent,
to the appropriate address set forth in Section 11.1 of the Merger Agreement;
and (ii) if to a Stockholder, to the appropriate address set forth on Schedule
A.

(b) Each Party submits to the jurisdiction of any state or federal court sitting
in the State of Delaware in any dispute or action arising out of or relating to
this Agreement and agrees that all claims in respect of such dispute or action
may be heard and determined in any such court. Each Party also agrees not to
bring any dispute or action arising out of or relating to this Agreement in any
other court. Each Party agrees that a final judgment in any dispute or action so
brought will be conclusive and may be enforced by action on the judgment or in
any other manner provided at law (common, statutory or other) or in equity. Each
Party waives any defense of inconvenient forum to the maintenance of any dispute
or action so brought and waives any bond, surety, or other security that might
be required of any other Party with respect thereto.

(c) Each Party appoints RLF Service Corp., One Rodney Square, Wilmington,
Delaware 19801 as their agent to receive on their behalf service of copies of
the summons and complaint and any other process that might be served in an
dispute or action (the “Process Agent”). Any Party may make service on any other
Party by sending or delivering a copy of the process (i) to the Party to be
served at the address and in the manner provided for the giving of notices in
Section 11(a) or (ii) to the Party to be served in care of the Process Agent at
the address and in the manner provided for the giving of notices in
Section 11(a).

(d) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(e) This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective as to
any Stockholder when one or more counterparts have been signed by each of
Target, Parent and such Stockholder and delivered to Target, Parent and such
Stockholder.

(f) This Agreement (including the documents and instruments referred to herein)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and this Agreement is not intended to confer upon any
other person (other than Target) any rights or remedies hereunder.

 

5



--------------------------------------------------------------------------------

(g) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

(h) Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise, by any of the parties without the prior written consent of the other
parties, except by laws of descent or as expressly provided by Section 5. Any
assignment in violation of the foregoing shall be void.

(i) As between any Stockholder and Target, each of such parties agrees that
irreparable damage to the other, non-breaching party would occur and that such
non-breaching party would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the non-breaching party shall be entitled to an injunction or injunctions to
prevent breaches by the other party of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which it may be entitled at law or in equity.

(j) If any term, provision, covenant or restriction herein, or the application
thereof to any circumstance, shall, to any extent, be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions herein and the application
thereof to any other circumstances shall remain in full force and effect, shall
not in any way be affected, impaired or invalidated, and shall be enforced to
the fullest extent permitted by law.

(k) No amendment, modification or waiver in respect of this Agreement shall be
effective against any party unless it shall be in writing and signed by such
party.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Target, and the Stockholders party hereto have
caused this Agreement to be duly executed and delivered as of the date first
written above.

 

PLAINS EXPLORATION & PRODUCTION COMPANY By:  

/s/ James C. Flores

Name:

 

James C. Flores

Title:

 

Chief Executive Officer

 

STONE ENERGY CORPORATION

By:  

/s/ David H. Welch

Name:

 

David H. Welch

Title:

 

President and Chief Executive Officer

 

STOCKHOLDERS:

/s/ James C. Flores

James C. Flores

 

/s/ Isaac Arnold, Jr.

Isaac Arnold, Jr.

 

/s/ Alan R. Buckwalter, III

Alan R. Buckwalter, III

 

/s/ Jerry L. Dees

Jerry L. Dees

 

/s/ Tom H. Delimitros

Tom H. Delimitros

 

/s/ Robert L. Gerry, III

Robert L. Gerry, III

 

/s/ John H. Lollar

John H. Lollar

[Signature Page to Target Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Stockholder Name and Address

   Common
Stock   Other Securities

JAMES C. FLORES

    

700 Milam, Suite 3100

    

Houston, Texas 77002

   1,516,2681   –

ISAAC ARNOLD, JR.

    

700 Milam, Suite 3100

    

Houston, Texas 77002

   154,1182   –

ALAN R. BUCKWALTER, III

    

700 Milam, Suite 3100

    

Houston, Texas 77002

   16,917   –

JERRY L. DEES

    

700 Milam, Suite 3100

    

Houston, Texas 77002

   21,219   –

TOM H. DELIMITROS

    

700 Milam, Suite 3100

    

Houston, Texas 77002

   12,543   –

ROBERT R. GERRY, III

    

700 Milam, Suite 3100

    

Houston, Texas 77002

   31,755   46,766 options

JOHN H. LOLLAR

    

700 Milam, Suite 3100

    

Houston, Texas 77002

   30,377   –

TOTAL

   1,783,197   46,766 options

--------------------------------------------------------------------------------

1 Includes 1,000,000 shares of common stock held directly by Sable Management,
L.P., the general partner of which is Sable Management, LLC, of which Mr. Flores
is the sole member.

2 Includes 7,000 shares held by Arnold Corporation.

 

A-1